RIGGS, J.,
dissenting.
Under the “unitary ‘work-connection’ ” test, Rogers v. SAIF, 289 Or 633, 643, 616 P2d 485 (1980), claimant’s injury is compensable if it has a “sufficient work relationship * * In Mellis v. McEwen, Hanna, Gisvold, 74 Or App 571, 573-74, 703 P2d 255, rev den 300 Or 249 (1985), we identified seven factors for the Board to consider in reaching conclusions under the Rogers test. Each of the factors identifies a consideration relevant to the Board’s determination, but no one factor is determinative. See 74 Or App at 575. Other considerations may be relevant as well.
The Board found that the ski race took place on employer’s premises, that claimant’s participation in the race was acquiesced in by employer and that “[claimant’s] activity while racing was work-connected.” Each finding is supported by substantial evidence. See ORS 183.482(8)(c); Armstrong v. Asten-Hill Co., 90 Or App 200, 206, 752 P2d 312 (1988). The Board concluded that “there was sufficient work connection to make the claim compensable.” I would not hold, as the majority does, that the Board is required to make explicit *243findings as to each of the Mellis factors. Because the Board’s conclusion follows logically from the findings that it did make, I would affirm.
I dissent.